department of the treasury internal_revenue_service washington d c date of f i c e of c h i e f c ou n s e l number release date cc pa cbs br2 tl-n-830-01 uilc dollar_figure internal_revenue_service national_office field_service_advice memorandum for richard h gannon special litigation assistant lm mct phi from lawrence h schattner chief branch collection bankruptcy summonses cc pa cbs br2 subject taxpayer liability as a transferee this chief_counsel_advice responds to your memorandum asking our advise in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend - a - b - c issues whether b the surviving corporation of a merger of a and b may be held responsible as a transferee for the tax_liabilities of a which ceased to exist as a separate corporation upon the merger conclusions b may not be held responsible as a transferee for a’s tax_liabilities facts the focus of this case is a’s tax_liability for the tax_year prior to the examination for this period a operated as a wholly owned subsidiary of c in or tl-n-830-01 around a moved its headquarters to the corporate offices of b once a moved to b’s corporate offices the two companies operated as one in c entered into a reorganization with a number of parties as part of the reorganization a merged into b as a result of the merger and in accordance with the terms of the agreement a ceased to exist as a separate_entity according to the terms of the merger the merger shall have the effects specified in the law and upon the effectiveness of the merger all rights of creditors and all liens upon any property of either constituent corporation shall thenceforth attach to the surviving corporation to the same extent as if such debts liabilities and duties had been incurred or contracted by it law and analysis as you point out generally where state law makes a surviving corporation primarily liable for the debts of the disappearing corporation the surviving corporation is the primary obligor and is not liable as a transferee of the disappearing corporation 38_bta_1295 26_bta_60 affd 71_f2d_673 2d cir missile systems corporation of texas v commissioner t c memo the exception to this general_rule is where the surviving party has agreed contractually to assume the debts of the disappearing party then the surviving party may be liable both as the primary obligor and as a transferee 42_tc_582 affd 373_f2d_91 5th cir case development hazards and other considerations in the instant case there is a provision in the merger agreement that discusses the liability of the surviving corporation for the disappearing corporation’s debts your assessment of this provision is that it is simply restating in the agreement what the law already provides that b will be primarily liability for a’s debts under the law of the state you do not believe that b is contractually assuming transferee_liability the merger agreement provides that the debts of a shall attach to b to the same extent as if such debts liabilities and duties had been incurred or contracted by it this language is also found in 84_tc_387 in which the court determined that the successor company had assumed the debts and was the transferee of the disappearing company the language in southern pacific however is much more extensive and direct than the language in the instant case in addition the language in southern pacific is not introduced by language stating that the merger shall be governed by the law of the state of incorporation tl-n-830-01 this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views lawrence h schattner chief branch collection bankruptcy summonses
